Name: 91/227/EEC: Council Decision of 15 April 1991 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products
 Type: Decision
 Subject Matter: Asia and Oceania;  distributive trades;  leather and textile industries
 Date Published: 1991-04-20

 Avis juridique important|31991D022791/227/EEC: Council Decision of 15 April 1991 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products Official Journal L 100 , 20/04/1991 P. 0031COUNCIL DECISION of 15 April 1991 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products (91/227/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products, initialled on 28 June 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 87/421/EEC (1); Whereas that Agreement provides for the possibility of re-examining quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, following consultations between the Community and Indonesia, an Agreed Minute modifying the quotas on products of category 6 provided for in the Agreement was initialled on 17 November 1990; Whereas, pending the completion of the procedures necessary for the conclusion of the Agreement and the other Agreed Minutes, the Agreed Minute of 17 November 1990 should be applied provisionally, with effect from 1 January 1990, provided that there is reciprocal provisional application on the part of the Republic of Indonesia, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute of 17 November 1990 amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products shall be applied provisionally in the Community, with effect from 1 January 1990, provided that there is reciprocal provisional application on the part of the Republic of Indonesia. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Republic of Indonesia on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council thereof. Done at Luxembourg, 15 April 1991. For the Council The President J. F. POOS (1) OJ No L 233, 19. 8. 1987, p. 39.